Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 1 of 12 PageID 884




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 POOR AND MINORITY JUSTICE
 ASSOCIATION, INC., DR. CLAYTON
 COWART, et. al.,

              Plaintiffs,

 v.                                                    No. 8:19-cv-T-2889-02TGW

 CHIEF JUDGE, TENTH JUDICIAL CIRCUIT,
 GRADY JUDD, SHERIFF OF POLK COUNTY,
 in his official capacity, and G4S SECURE SOLUTIONS
 USA, et. al.,


              Defendants.
 __________________________________/

      ORDER GRANTING MOTION TO DISMISS WITH PREJUDICE
       Before this Court is the Defendants’ Joint Motion to Dismiss, Dkt. 44,

 Plaintiffs’ Fourth Amended Complaint, Dkt. 41. In November 2019, Plaintiffs

 protested outside the Polk County Courthouse in Bartow, Florida. They sought to

 enter the courthouse to use the restroom during their protest, but were refused

 admittance. They now claim they “experienced humiliation and bodily anguish

 from having to hold their urination and walk one or more blocks to the nearest

 restroom,” and “the protest had to be ended due to sanitation and health concerns,

 stemming from the lack of access” to courthouse restrooms. Dkt. 41 at 33.
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 2 of 12 PageID 885




       Although styled various ways over five attempted complaints, Plaintiffs’

 claims founder upon a simple fact: courthouse interior facilities are not public

 accommodations. Instead, these facilities are for people with courthouse

 business—whether litigants, court watchers, jurors, witnesses, or staff. Courthouse

 restrooms are not open to the public at large, and courthouse interiors are neither

 forums for protest nor support facilities for protests elsewhere. As such, persons

 who are not attending the courthouse for court purposes may be excluded from it,

 however righteous their purposes may be. This is especially true given the facts

 here, where multiple public restrooms exist within one-to-two blocks of the Polk

 County Courthouse.

                                   BACKGROUND

       The Court has twice entered orders reciting the alleged facts and dismissing

 without prejudice the First Amended and Second Amended Complaints. Dkts. 14,

 33. Given the prior orders, the discussion here is somewhat truncated.

       This case stems from a peaceful protest on November 8, 2019, outside the

 Polk County Courthouse in Florida. Dkt. 41 at 14. Plaintiffs, all African American

 citizens, were joined by approximately fifty demonstrators who were protesting

 abusive police practices and racial profiling. Id. at 13, 15. Plaintiffs say their

 protest was “a form of important ‘court business.’” Id. at 14.




                                             2
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 3 of 12 PageID 886




        At one point, Plaintiffs sought to enter the courthouse to use the restroom

 facilities. Id. at 16. However, either the sheriff’s deputy or an employee of

 defendant G4S Secure Solutions (the private security contractor) stopped them,

 saying “no one involved in the protest would be granted access to the restrooms.”

 Id. (emphasis removed). Rebuffed in their attempt to enter the courthouse for a

 restroom visit, the protestors were “humiliated, significantly inconvenienced, and

 subjected to bodily anguish and distress.” Id. Plaintiffs were “forced to hold their

 urination and walk more than one or two blocks to the next closest restroom.” Id.

 Plaintiffs say this forced the protest to end “due to health and sanitation concerns,

 and lack of access to public restrooms.” Id.

        Plaintiffs filed the operative Fourth Amended Complaint (“FAC”) thirty

 days after filing the Third Amended Complaint. Dkts. 34, 41. But Plaintiffs did so

 without leave of Court, thereby violating Fed. R. Civ. P. 15(a)(1) and (2)1.

 Defendants jointly move to strike or have the Court dismiss the FAC for this

 reason. Dkt. 44. Rather than prolong the pleading repartee, and in keeping with the

 spirit of Fed. R. Civ. P. 15(a), the Court will consider this FAC as properly filed.



 1
   Rule 15(a) allows for amendments to pleadings before trial as follows: “(1) Amending As a
 Matter of Course. A party may amend its pleading once as a matter of course within: (A) 21 days
 after serving it, or (B) if the pleading is one to which a responsive pleading is required, 21 days
 after service of a responsive pleading, or 21 days after service of a motion under Rule 12(b), (e),
 or (f), whichever is earlier. (2) Other Amendments. In all other cases, a party may amend its
 pleadings only with the opposing party’s written consent or the court’s leave. The court should
 freely give leave when justice so requires.”
                                                 3
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 4 of 12 PageID 887




       The FAC stretches 43 pages with 26 footnotes. Dkt. 41. Plaintiffs bring

 claims under 42 U.S.C. § 1983 predicated on alleged violations of the following

 amendments to the U.S. Constitution: the First Amendment, the Fourth

 Amendment, and the Thirteenth Amendment. Id.

       Plaintiffs begin with the Fourth Amendment and § 1983. Id. at 2. They claim

 they are pursuing a matter of “first impression” by asserting that the Defendants’

 refusal to let them use courthouse restrooms constitutes an unreasonable search and

 seizure. Id. at 2, 3 (emphasis in original). Plaintiffs also claim Defendants’ actions

 violated their right to privacy. Id.

       Count I asserts a 42 U.S.C. § 1983 claim against the Sheriff for violating

 Plaintiffs’ Fourth Amendment rights. Id. at 17. According to Plaintiffs, had they

 continued beyond the metal detector in defiance of the deputies’ instructions, they

 would have been unlawfully seized. Id. They say stopping their entry was a Fourth

 Amendment unreasonable seizure. Id. Plaintiffs claim this was pursuant to an

 unlawful policy or custom of the Sheriff. Id. In this count, Plaintiffs seek injunctive

 relief, fees, and costs, as well as compensatory and punitive damages. Id. at 19.

       Count II basically repeats the same Fourth Amendment-based § 1983 claim

 against private contractor G4S. Id. at 20. This count ascribes the blockage of entry

 to both the Sheriff’s office and G4S, despite the previous count stating that only

 the Sheriff’s office stopped Plaintiffs. Id. at 21. This count also does not explain

                                            4
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 5 of 12 PageID 888




 how G4S—a private entity—may be liable under § 1983. Count II seeks the same

 remedies against G4S as does Count I against the Sheriff. Id. at 22.

       Plaintiffs next assert violations of the Thirteenth Amendment and § 1983. Id.

 at 3–6. They say the acts of the Defendants were “badges and incidents of slavery.”

 Id. The FAC again notes this is a position of “first impression” in the Eleventh

 Circuit. Id. at 3 (emphasis in original). Count III alleges the Sheriff subjected

 Plaintiffs to “‘an unreasonable seizure,’ in violation of the Thirteenth

 Amendment’s prohibition against slavery and involuntary servitude.” Id. at 25.

 The count ascribes as unlawful the Sheriff office’s policy to stop and detain

 persons who had previously engaged in peaceful protests. Id. at 23. Although

 alleged in this manner, the stated facts show no actual seizure. Instead, they simply

 show a refusal to admit.

       In Count IV, Plaintiffs allege basically the same Thirteenth Amendment

 “badges and incidents of slavery” claim against private entity G4S—again under §

 1983. Id. Counts III and IV seek the same monetary and injunctive remedies as

 Counts I and II. Id. at 25, 28.

       Plaintiffs also assert claims under the First Amendment and § 1983. Id. at 7–

 12. In Count V, Plaintiffs sue the Sheriff under § 1983 because his restroom policy

 allegedly had an “overbroad” and “chilling effect” on their First Amendment rights

 to assembly, petition, and free speech. Id. at 28. Count VI is essentially Count V

                                            5
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 6 of 12 PageID 889




 repeated toward private contractor G4S. Id. at 32. Both Counts V and VI seek

 monetary and injunctive relief. Id. at 32, 36.

        The final count seeks fees, costs, and injunctive relief against the Sheriff,

 contractor G4S, and the Chief Judge of the Tenth Judicial Circuit (Polk County).

 Id. This count seeks a wide-ranging injunction, whereby the undersigned would

 order creation of a “Community Oversight Task Force” with various powers. Id.

 The members would include judges, lawyers, police officers, clergy, community

 activists, and others. Id. at 39–40. Various duties of this Board would include

 forming standard operating procedures for local police, Polk County Courthouse

 staff, and the public, as well as education, standard-setting, and other duties. Id. In

 this request for injunctive relief, Plaintiffs say they may reassemble and protest

 outside the Polk County Courthouse again in the next few months, but they do not

 cite any definite plans nor state they have yet returned since the November 2019

 incident. Id. at 37.

        Plaintiffs also cite the following as evidence of the tortious nature of

 Defendants’ refusal to let them use the courthouse restroom:

    • The Eighth Amendment of the U.S. Constitution: depriving the use of
      restrooms may constitute “cruel and unusual punishment,” Id. at 9;
    • State and federal workers’ compensation laws: “bladder infections or other
      injury caused through lack of access to restrooms may be grounds for a valid
      worker’s compensation claim,” Id.;
    • Federal occupational safety and health act/administration: “bladder
      infections caused through frequent lack of access to restrooms may be
      grounds for a valid workers’ compensation claim,” Id. (citing OSHA);
                                        6
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 7 of 12 PageID 890




    • medical testimony from a medical physician as to bladder infections caused
      by lack of restroom access, Id.

       Defendants now jointly ask this Court to strike the FAC or dismiss it. Dkt.

 44. In the interest of judicial economy, the Court will deny the Motion to Strike.

 However, the Court agrees with Defendants that this case should be dismissed

 pursuant to Fed. R. Civ. P. 12(b)(6). The Court does so with prejudice.

                                 LEGAL STANDARD

       A complaint must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). To survive a Rule

 12(b)(6) motion to dismiss, the complaint “must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). Courts must also view the complaint in the light most favorable to the

 plaintiff and resolve any doubts as to the sufficiency of the complaint in the

 plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994)

 (per curiam). A claim is plausible on its face “when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The Court accepts

 Plaintiffs’ factual allegations as true at this stage. Brooks v. Blue Cross & Blue

 Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).


                                             7
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 8 of 12 PageID 891




                                         DISCUSSION

        Plaintiffs’ claims falter on this simple fact: courthouse restrooms are not

 restrooms for the public at large. See, e.g., Muhammad v. Bethel-Muhammad, No.

 11–0690–WS–B, 2013 WL 5531397, at *5 (S.D. Ala. Oct. 7, 2013) (county

 courthouse not a “place of public accommodation” under Civil Rights Act of

 1964). The general public may not come off the street and use courthouse

 restrooms like they would at a park. See United States v. Gilbert, 920 F.2d 878,

 883–85 (11th Cir. 1991) (affirming injunction barring protestor from using

 courthouse bathroom). These restrooms are reserved for the use and comfort of

 litigants, court attendees, lawyers, jurors, and staff.

        The interior of the courthouse is a nonpublic forum.2 See Perry Educ. Ass’n

 v. Perry Loc. Educators’ Ass’n, 460 U.S. 37, 46 (1983) (defining nonpublic forums

 as public property that has not been opened to the public for First Amendment

 activity). Because of this, the courthouse’s restroom policy need only be

 “viewpoint neutral and reasonable in light of the purpose served by the forum.”

 Davenport v. Wash. Educ. Ass’n, 551 U.S. 177, 189 (2007); see also Cornelius v.

 NAACP Legal Def. & Fund, Inc., 473 U.S. 788, 799–800 (1985). This is indeed the

 case here.


 2
  In their 378-page response to the dismissal motion, Plaintiffs concede the interior of the
 courthouse is a nonpublic forum. Dkt. 45 at 18 (“Plaintiffs do not dispute that the courthouse is a
 non-public forum, for purposes of the First Amendment, U.S. Constitution.”).
                                                  8
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 9 of 12 PageID 892




       Plaintiffs concede the restroom policy is viewpoint neutral. They claim the

 Tenth Judicial Circuit has a policy that bars “all First Amendment protestors from

 entering the Polk County courthouse building in Bartow, Florida and using the

 restrooms within that building.” Dkt. 41 at 8, ¶ 6 (emphasis added). By this very

 allegation, Plaintiffs acknowledge the policy does not change depending on the

 message of protestors. Plaintiffs do not allege any facts showing a disparate impact

 between groups, nor do they allege the courthouse admitted groups with different

 viewpoints for restroom breaks.

       The restroom policy is also reasonable. If the Polk County Courthouse were

 to grant the general public access to its restrooms, this could burden actual

 courthouse business. There are often long security lines during the jury venire

 scramble and daily docket calls at county courthouses. Numerous litigants, court

 watchers, jurors, witnesses, and court staff pass through security each day. Adding

 members of the public with no court business could disproportionately burden

 courthouse staff and disrupt official courthouse business. And Plaintiffs do not

 plausibly allege that protesting outside on the sidewalk is actual, real court

 business.

       The undersigned has visited the Polk County courthouse as a practicing

 attorney on several occasions. Frankly, the lobby area could be quite busy. One to

 two blocks away, however, there are several public restrooms available—all easily

                                            9
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 10 of 12 PageID 893




 accessible without the extra burden of passing security. Plaintiffs have

 acknowledged this. See Dkt. 41 at 29 (stating that Plaintiffs walked “one or more

 blocks to the nearest restroom” after being denied entry to the courthouse). Yet

 they still claim the entire 50-person protest had to end because three participants

 could not access courthouse restrooms. Id. at 33. This allegation is simply

 implausible given the many restrooms nearby. Indeed, passing through courthouse

 security may have been even more disruptive to the protest than walking a block or

 two to the nearby public restrooms.

       This is not a case where anyone’s speech was curtailed or threatened.

 Plaintiffs make no claim that their First Amendment rights were infringed in any

 way while they protested outside the courthouse. Dkt. 45 at 21. They also fail to

 establish that their inability to enter the courthouse was in any way related to their

 viewpoints. And restroom use itself is not expressive conduct. See Gilbert, 920

 F.2d at 883 (labeling use of courthouse bathroom as “concededly unprotected

 activit[y]”); see also Braun v. Terry, 148 F. Supp. 3d 793, 805 (E.D. Wis. 2015).

 Accordingly, there is no First Amendment violation here.

       Plaintiffs’ claims based on the Fourth and Thirteenth Amendments are

 facially meritless. See, e.g., Crenshaw v. City of DeFuniak Springs, 891 F. Supp.

 1548, 1556 n.7 (N.D. Fla. 1995); NAACP v. Hunt, 891 F.2d 1555, 1564 (11th Cir.

 1990). Plaintiffs candidly note these theories are a matter of first impression in the

                                           10
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 11 of 12 PageID 894




 Eleventh Circuit. But the facts of this case present no actual seizure, arrest, or stop.

 Nor do they present any forced labor. Such expansions of the law must therefore

 await a more apt case.

       The Court must also deny Plaintiffs’ broad request for an injunction setting

 up a review board to oversee the Polk County police force and court system, as

 well as the enactment of police and court guidelines. The FAC falls well short of

 setting forth imminent future unconstitutional conduct based on past injury.

 Although Plaintiffs claim they may reassemble in the oncoming months and protest

 again at the courthouse, they offer no definite plans to do so. Such “some day”

 intentions are not enough. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 (1992).

 The FAC does not allege “with particularity that a future injury would likely occur

 in substantially the same manner as the previous injury.” Elend v. Basham, 471

 F.3d 1199, 1208 (11th Cir. 2006).

       Because the Court determines there was no First Amendment violation or

 improper discrimination here, the Court offers no lengthy discussion of the other

 clear flaws in the FAC. This fifth attempt at stating a cause of action should be the

 last. Plaintiffs have not cured the deficiencies pointed out in their earlier filings.




                                            11
Case 8:19-cv-02889-WFJ-TGW Document 51 Filed 12/04/20 Page 12 of 12 PageID 895




 Because any further amendment would be futile, the Court dismisses this case with

 prejudice.3

                                        CONCLUSION

        The Court GRANTS Defendants’ Motion to Dismiss (Dkt. 44) with

 prejudice.

        DONE AND ORDERED at Tampa, Florida, on December 4, 2020.


                                              /s/ William F. Jung
                                              WILLIAM F. JUNG
                                              UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




 3
  Leave to amend should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 However, the Court need not grant leave to amend when such amendment would be futile or the
 plaintiff repeatedly failed to cure deficiencies. See Bryant v. Dupree, 252 F.3d 1161, 1164 (11th
 Cir. 2001).
                                                12
